Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00185-CV

        BEXAR COUNTY HOSPITAL DISTRICT d.b.a. University Health System,
                              Appellant

                                              v.

                                   Theresa L. ESPINOZA,
                                          Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 385685
                       Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against the party who incurred them.

       SIGNED May 20, 2015.


                                               _________________________________
                                               Jason Pulliam, Justice